DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on September 6, 2022, and October 5, 2022, are acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588).
Regarding Claim 1, Bowman discloses a fluid management system (100, figs. 7-16), comprising: a two-part jacket (152, 154) comprising a first half (154) and a second half (152), the first half defining a semi- circular inner surface (ann. fig. 9), the second half defining a semi-circular inner surface (ann. fig. 9), the first half and the second half configured to mate with each other to define a passageway (passageway extends along axes 118, 120, and 143; fluid flows from opening 106 to openings 108 or 114) through the two-part jacket; and wherein the first and second halves are held together with a pair of projections (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162) that extend from the second half (152) and are inserted into corresponding recesses (162) located in the first half (154).

    PNG
    media_image1.png
    546
    550
    media_image1.png
    Greyscale

BOWMAN – ANNOTATED FIGURE 9
Bowman discloses the claimed invention, except the first and second halves form a cross-shaped assembly and the passageway comprises a cross-shape.
Sakiewicz teaches a cross-shape of conduit and jacket (fig. 14 and 15, col. 12 lines 19-22).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the “T” shape for the junction of fluid passageways, as disclosed by Bowman, by using a cross shape for a junction of fluid passageways, as taught by Sakiewicz, for the purpose of creating a single junction between four ports. Additionally, using two, three, or four ports is dependent upon the system’s use.
Regarding Claim 2, Bowman discloses the pair of projections comprise male dowels (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162).
Regarding Claim 3, Bowman discloses a friction fit is formed between the projections (158) and the recess (162) (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162).
Regarding Claim 4, Bowman discloses flanges (138a, 138b, 138c, 138d are located at opposite sides of opening 139) are disposed at respective ends (next to opening 106 and 108) of the first half (154) and the second half (152) of the two-part jacket.
Regarding Claim 7, Bowman discloses a pair of fasteners (140, 142, para 0055) for securing the two-part jacket (152, 154) in a closed state, the pair of fasteners comprising a threaded latch (140) and a knob (142).

Claims 5, 6, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588), in further view of Gagne et al. (US PG PUB 2010/0288385, hereinafter “Gagne”).
Regarding Claim 5, Sakiewicz teaches a conduit having a cross-shape disposed within the cross-shaped passageway.
Bowman as modified above discloses the claimed invention, except a conduit is an unreinforced polymer.
Gagne teaches a conduit (8) is an unreinforced polymer (un-reinforced silicone, para 0036).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the conduit, as disclosed by Bowman, with a flexible unreinforced silicone conduit, as taught by Gagne, for the purpose of saving money because an inflexible reinforced conduit is more expensive (para 0035).
Regarding Claim 6, Bowman discloses the two-part jacket comprises end flanges (170) disposed at respective ends of the first half (154) and the second half (152) and wherein the polymer conduit comprises respective flanges (170) configured to fit within the end flanges (ann. fig. 9) of the two-part jacket (152, 154).
Regarding Claim 9, Bowman discloses wherein the pair of fasteners (140, 142) can be loosened to open the two-part jacket (152, 154). The combination of Bowman and Sakiewicz teaches a cross-shape of conduit, jacket, and passageway (Sakiewicz fig. 14 and 15, col. 12 lines 19-22).
Bowman as modified discloses the claimed invention, except to replace an unreinforced polymer conduit contained therein with another segment of unreinforced polymer conduit.
Gagne teaches replace an unreinforced polymer conduit (8) contained in a jacket (4, 6) with another segment of unreinforced polymer conduit (para 0030).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the un-reinforced polymer conduit, as disclosed by Bowman as modified, by using a conduit that can be disposed and replaced by another unreinforced polymer conduit, as taught by Gange, for the purpose of preventing contamination from one fluid with another.
Regarding Claim 11, Gagne teaches the unreinforced polymer conduit comprises a silicone (para 0036).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the conduit, as disclosed by Bowman, with a flexible unreinforced silicone conduit, as taught by Gagne, for the purpose of saving money because an inflexible reinforced conduit is more expensive (para 0035).
Regarding Claim 13, Bowman discloses a fluid management system (100, figs. 7-16), comprising: a two-part jacket (152, 154) comprising a first half (154) and a second half (152), the first half defining a semi- circular inner surface (ann. fig. 9), the second half defining a semi-circular inner surface (ann. fig. 9), the first half and the second half configured to mate with each other to define a passageway (passageway extends along axes 118, 120, and 143; fluid flows from opening 106 to openings 108 or 114) through the two-part jacket; and wherein the first and second halves are held together with a pair of projections (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162) that extend from the second half (152) and are inserted into corresponding recesses (162) located in the first half (154).
Bowman discloses the claimed invention, except the first and second halves form a cross-shaped assembly and the passageway comprises a cross-shape.
Sakiewicz teaches a cross-shape of lines and jacket (fig. 14 and 15, col. 12 lines 19-22).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the “T” shape for the junction of fluid passageways, as disclosed by Bowman, by using a cross shape for a junction of fluid passageways, as taught by Sakiewicz, for the purpose of creating a single junction between four ports. Additionally, using two, three, or four ports is dependent upon the system’s use.
Bowman as modified above discloses the claimed invention, except a conduit is an unreinforced polymer.
Gagne teaches a conduit (8) is a segment of unreinforced polymer (un-reinforced silicone, para 0036) conduit having a lumen (fluid passage) therein dimensioned to carry the pressurized fluid therein.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the conduit, as disclosed by Bowman, with a flexible unreinforced silicone conduit, as taught by Gagne, for the purpose of saving money because an inflexible reinforced conduit is more expensive (para 0035).
Regarding Claim 14, Bowman discloses the pair of projections comprise male dowels (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162).
Regarding Claim 15, Bowman discloses a friction fit is formed between the projections (158) and the recess (162) (projection 158 is received in channel 162 to form joint 164, para 0054; as illustrated in ann. fig. 9, there are two channels 162).
Regarding Claim 16, Bowman discloses flanges (138a, 138b, 138c, 138d are located at opposite sides of opening 139) are disposed at respective ends (next to opening 106 and 108) of the first half (154) and the second half (152) of the two-part jacket.
Regarding Claim 17, Bowman discloses the two-part jacket comprises end flanges (170) disposed at respective ends of the first half (154) and the second half (152) and wherein the polymer conduit comprises respective flanges (170) configured to fit within the end flanges (ann. fig. 9) of the two-part jacket (152, 154).
Regarding Claim 18, Bowman discloses a pair of fasteners (140, 142, para 0055) for securing the two-part jacket (152, 154) in a closed state, the pair of fasteners comprising a threaded latch (140) and a knob (142).
Regarding Claim 20, Bowman discloses wherein the pair of fasteners (140, 142) can be loosened to open the two-part jacket (152, 154). The combination of Bowman and Sakiewicz teaches a cross-shape of conduit, jacket, and passageway (Sakiewicz fig. 14 and 15, col. 12 lines 19-22).
Bowman as modified discloses the claimed invention, except to replace an unreinforced polymer conduit contained therein with another segment of unreinforced polymer conduit.
Gagne teaches replacing an unreinforced polymer conduit (8) contained in a jacket (4, 6) with another segment of unreinforced polymer conduit (para 0030).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the un-reinforced polymer conduit, as disclosed by Bowman as modified, by using a conduit that can be disposed and replaced by another unreinforced polymer conduit, as taught by Gange, for the purpose of preventing contamination from one fluid with another.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588), in further view of Cumic et al. (US PG PUB 2014/0117665, hereinafter “Cumic”).
Regarding Claim 19, Bowman as modified above discloses the threaded connections (140, 142) for opposing sides on the two-part jacket (152, 154).
Bowman discloses the claimed invention, except a latch is pivotable and rotatable into respective notches.
Cumic teaches a latch is pivotable and rotatable (notches 52 is a pivot point for threaded rod 36) into notches (notches 61 allows the nut 54 to tighten).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the threaded bolt connectors that connects the openings in the two-part jacket, as disclosed by Bowman, by pivoting a bolt about a first notch on a first part of a two-part element and inserting the bolt into a second notch on a second part of a two-part and rotating the bolt to tighten a nut, as taught by Cumic, for the purpose of saving time and labor costs for assembly because the user does not have to insert the bolt into and align two holes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588), in further view of Ainsworth (US P PUB 2009/0260705).
Regarding Claim 10, Bowman discloses a fastener (140, 142) for securing the two-part jacket (152, 154) in a closed state.
Bowman as modified above, discloses the claimed invention, except the fastener comprises a tie.
Ainsworth teaches the fastener comprises a tie (120). (Ainsworth para 0057).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substituted the threaded connector, as disclosed by Bowman, with a tie, as taught by Ainsworth, for the purpose of easily readjusting a flexible connector around a casing of a pressure hose. A tie is also another common method of flexibly fastening, along with buckles and hinge straps.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588) in further view of Bennett (US 8,631,829).
Regarding Claim 12, Bowman discloses the invention as claimed, except a sensor housing disposed in the first or second half.
Bennett teaches a sensor housing (596a, 596b) disposed in the first half and the second half, the sensor housing configured to receive a sensor therein. (Bennett col. 10 lines 33-48).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the first or second half, as disclosed by Bowman, by placing a sensor on a first or second half, as taught by Bennett, for the purpose of sensing moisture that can or is leaking from a pipe.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US PG PUB 2015/0021911, hereinafter “Bowman”) in view of Sakiewicz (US 7,815,588), in further view of Gagne et al. (US PG PUB 2010/0288385, hereinafter “Gagne”), in further view of Cumic et al. (US PG PUB 2014/0117665, hereinafter Cumic).
Regarding Claim 19, Bowman as modified above discloses the threaded connections (140, 142) for opposing sides on the two-part jacket (152, 154).
Bowman discloses the claimed invention, except a latch is pivotable and rotatable into respective notches.
Cumic teaches a latch is pivotable and rotatable (notches 52 is a pivot point for threaded rod 36) into notches (notches 61 allows the nut 54 to tighten).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the threaded bolt connectors that connects the openings in the two-part jacket, as disclosed by Bowman, by pivoting a bolt about a first notch on a first part of a two-part element and inserting the bolt into a second notch on a second part of a two-part and rotating the bolt to tighten a nut, as taught by Cumic, for the purpose of saving time and labor costs for assembly because the user does not have to insert the bolt into and align two holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753